Exhibit 10.1

Colin Heffron Employment Agreement

CONFIDENTIAL

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of April 30, 2007
(the “Effective Date”), by and between GFI Group Inc. (the “Company” or “GFI”),
a Delaware Corporation and Colin Heffron, an individual (“Executive”).

WHEREAS, the Executive is currently employed as the President (the “President”)
of the Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement to set
out the terms and conditions for the continued employment relationship of
Executive with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:


1.                                      NATURE OF EMPLOYMENT.


(A)           THE COMPANY HEREBY AGREES TO CONTINUE TO EMPLOY EXECUTIVE AS A
FULL-TIME EMPLOYEE IN THE POSITION OF PRESIDENT, AND EXECUTIVE ACCEPTS SUCH
CONTINUED EMPLOYMENT, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
FOR THE TERM OF THIS AGREEMENT (AS DEFINED IN SECTION 2 BELOW).  THROUGHOUT THE
TERM, EXECUTIVE WILL REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY (THE “CEO”) AND WILL PERFORM AND DISCHARGE WELL AND FAITHFULLY SUCH
DUTIES AND FUNCTIONS CONSISTENT WITH HIS POSITION AS PRESIDENT AS MAY BE
ASSIGNED TO HIM FROM TIME TO TIME BY THE CEO IN HIS DISCRETION IN CONNECTION
WITH THE CONDUCT OF THE COMPANY’S BUSINESS, INCLUDING WITH RESPECT TO ANY
BUSINESS CONDUCTED BY ANY AFFILIATE OF THE COMPANY (INCLUDING ANY SUBSIDIARIES,
PARENTS, OR OTHER ENTERPRISES UNDER COMMON OWNERSHIP OR CONTROL WITH THE
COMPANY) (EACH A “RELATED ENTITY”).  IF EXECUTIVE IS ELECTED OR APPOINTED AN
OFFICER OR DIRECTOR OF THE COMPANY, OR ANY OTHER RELATED ENTITY, DURING THE
PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE WILL SERVE IN SUCH
CAPACITY WITHOUT ADDITIONAL COMPENSATION.


(B)          DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
EXECUTIVE:  (I) WILL DEVOTE 100% OF HIS EMPLOYMENT ENERGIES, INTERESTS,
ABILITIES AND TIME TO THE PERFORMANCE OF HIS DUTIES AND SHALL NOT, WITHOUT THE
WRITTEN CONSENT OF THE CEO, RENDER TO OTHERS ANY SERVICE OF ANY KIND FOR
COMPENSATION; (II) WILL NOT RENDER SERVICES TO ANY BUSINESS ACTIVITY THAT IS
DIRECTLY OR INDIRECTLY COMPETITIVE WITH ANY BUSINESS CONDUCTED BY THE COMPANY OR
ANY RELATED ENTITY; (III) WILL OBSERVE AND CARRY OUT SUCH REASONABLE RULES,
REGULATIONS, POLICIES, DIRECTIONS AND RESTRICTIONS AS MAY BE ESTABLISHED FROM
TIME TO TIME BY THE BOARD OR THE BOARD OF DIRECTORS OF ANY RELATED ENTITY,
INCLUDING BUT NOT LIMITED TO THE PUBLISHED STANDARD POLICIES, PRACTICES AND
PROCEDURES OF THE COMPANY AS IN EFFECT FROM TIME TO TIME AS APPLIED TO OTHER
SENIOR EXECUTIVES OF THE COMPANY; AND (IV) DO SUCH REASONABLE TRAVELING AS MAY
BE REQUIRED IN CONNECTION WITH THE PERFORMANCE OF SUCH DUTIES AND
RESPONSIBILITIES CONSISTENT WITH SUCH TRAVELING REQUIREMENTS PRIOR TO THE
EXECUTION OF THIS AGREEMENT.


--------------------------------------------------------------------------------



 


(C)            EXECUTIVE MAY SERVE ON CORPORATE, CIVIC AND/OR CHARITABLE BOARDS
WITH THE CONSENT OF THE BOARD AND THE CEO, PROVIDED THAT THE BOARD OR THE CEO
MAY REQUIRE EXECUTIVE TO RESIGN ANY OR ALL SUCH BOARD SEATS IF IT OR HE
REASONABLY BELIEVES SUCH BOARD PARTICIPATION CONFLICTS WITH EXECUTIVE’S ROLE
WITH THE COMPANY OR IS OTHERWISE TOO TIME-CONSUMING OR DISTRACTING TO EXECUTIVE.


(D)            EXECUTIVE ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS
NON-COMPETITION AND NON-DISCLOSURE OF PROPRIETARY INFORMATION PROVISIONS, AND
EXECUTIVE AGREES TO COMPLY WITH THESE PROVISIONS.  EXECUTIVE UNDERSTANDS THAT
ENTERING INTO AND COMPLYING WITH THESE PROVISIONS IS A CONDITION TO EXECUTIVE’S
CONTINUED EMPLOYMENT AND THAT FAILURE TO COMPLY WITH THE TERMS AND CONDITIONS OF
THESE PROVISIONS MAY RESULT IN TERMINATION “FOR CAUSE” UNDER THIS AGREEMENT AND
IN OTHER DAMAGES TO THE COMPANY.


2.                                      TERM OF EMPLOYMENT.

Subject to earlier termination in accordance with the terms hereof, the term of
this Agreement shall commence on the Effective Date and shall continue through
December 31, 2009; provided, however, that Executive’s employment by the Company
will automatically be extended by twelve (12) additional months on January 1,
2010 and on each subsequent January 1, unless either party provides written
notice to the other party no less than sixty (60) days prior to such January 1
of its intention not to extend the term of Executive’s employment (a “Notice of
Non-Renewal”).  The period from the Effective Date until the later of December
31, 2009 or the end of any subsequent extension of Executive’s employment
pursuant to this Section 2, unless earlier terminated as provided herein, shall
be referred to as the “Term”.


3.             COMPENSATION AND BENEFITS.

For the full and faithful performance of the services to be rendered by
Executive and in consideration of Executive’s obligations under this Agreement,
provided Executive is not in breach of this Agreement, the Company shall pay to
Executive and Executive shall be entitled to receive:


(A)           BASE COMPENSATION.  AS COMPENSATION FOR HIS SERVICES TO BE
RENDERED HEREUNDER, THE COMPANY SHALL PAY TO EXECUTIVE A BASE SALARY AT THE RATE
OF $700,000 PER ANNUM (THE “BASE SALARY”), WHICH SHALL BE PAYABLE IN PERIODIC
INSTALLMENTS IN ACCORDANCE WITH THE STANDARD PAYROLL PRACTICES OF THE COMPANY IN
EFFECT FROM TIME TO TIME.   DURING THE TERM, THE EXECUTIVE’S BASE SALARY SHALL
BE REVIEWED AT LEAST ANNUALLY BY THE COMPENSATION COMMITTEE (THE “COMMITTEE”) OF
THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) AND MAY BE INCREASED (BUT NOT
DECREASED) FROM TIME TO TIME AS SHALL BE DETERMINED IN THE SOLE DISCRETION OF 
COMMITTEE.


(B)          DISCRETIONARY BONUS.  THE COMPANY MAY PAY EXECUTIVE A DISCRETIONARY
BONUS, IN SUCH AN AMOUNT, ON SUCH TERMS AND AT SUCH TIME AS MAY BE DETERMINED BY
THE COMMITTEE ITS SOLE AND ABSOLUTE DISCRETION (“DISCRETIONARY BONUS”), IT BEING
SPECIFICALLY UNDERSTOOD THAT THE DISCRETIONARY BONUS MAY BE PAID IN ANY
COMBINATION OF CASH, RESTRICTED STOCK UNITS (“RSUS”) AND/OR OTHER FORMS OF
EQUITY OR OTHER COMPENSATION APPROVED BY THE COMMITTEE.


(C)           RESTRICTED STOCK GRANT.    GFI GROUP INC. WILL ISSUE EMPLOYEE 
100,000 RESTRICTED STOCK UNITS (THE “RESTRICTED STOCK UNIT GRANT”) WITH THE
TERMS AND CONDITIONS SET

2


--------------------------------------------------------------------------------



 


FORTH IN THE GRANT AGREEMENT ATTACHED AS EXHIBIT A. THE DATE OF GRANT SHALL BE
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


(D)          FRINGE BENEFITS.  DURING THE TERM, THE COMPANY SHALL ALSO MAKE
AVAILABLE TO EXECUTIVE SUCH BENEFITS AND PERQUISITES AS ARE GENERALLY PROVIDED
BY THE COMPANY TO ITS EXECUTIVES AT EXECUTIVE’S LEVEL OF RESPONSIBILITY
(INCLUDING PAYMENT OF THE REASONABLE COSTS OF EXECUTIVE’S CAR LEASE/DRIVER ON
TERMS SUBSTANTIALLY SIMILAR TO THOSE IN PLACE ON THE DATE HEREOF), PROVIDED,
HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED TO REQUIRE THE COMPANY TO
ADOPT, MAINTAIN OR CONTINUE IN EFFECT ANY PARTICULAR PLAN OR POLICY.  EXECUTIVE
SHALL FURTHER BE ENTITLED TO PAID VACATION, HOLIDAYS, PERSONAL DAYS AND SICK
DAYS IN ACCORDANCE WITH THE COMPANY’S STANDARD POLICIES AND PROCEDURES IN EFFECT
FROM TIME TO TIME; PROVIDED, HOWEVER, EXECUTIVE SHALL BE ENTITLED TO FOUR WEEKS
OF VACATION PER YEAR.  DURING THE TERM, THE COMPANY SHALL PROVIDE TO EXECUTIVE
LIFE INSURANCE COVERAGE OR OTHER DEATH BENEFITS IN AN AMOUNT DETERMINED BY THE
COMPANY (BUT IN ANY EVENT NO LESS THAN $1,400,000), PAYABLE IN THE EVENT
EXECUTIVE DIES DURING THE TERM. THE EXECUTIVE SHALL BE ENTITLED TO NAME THE
BENEFICIARY OR BENEFICIARIES OF SUCH BENEFITS. THE EXECUTIVE SHALL COOPERATE
WITH THE EMPLOYER TO PROVIDE ALL INFORMATION NECESSARY TO OBTAIN SUCH POLICY AND
SHALL MAKE HIMSELF AVAILABLE FOR ANY MEDICAL EXAMINATIONS REQUIRED BY THE
INSURANCE COMPANY PROVIDING SUCH POLICY. NOTWITHSTANDING ANYTHING ELSE CONTAINED
HEREIN, THE COMPANY SHALL NOT HAVE TO PAY ANY COSTS FOR THE CAR LEASE, DRIVER OR
LIFE INSURANCE COVERAGE DESCRIBED IN THIS SECTION 3(D) IN EXCESS OF $110,000 IN
ANY CALENDAR YEAR OF THE TERM.


(E)           EXPENSES.              DURING THE TERM, THE COMPANY SHALL
REIMBURSE EXECUTIVE IN ACCORDANCE WITH APPLICABLE COMPANY POLICY IN EFFECT FROM
TIME TO TIME, FOR NORMAL, REASONABLE AND APPROVED OUT-OF-POCKET BUSINESS
EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES
AND RESPONSIBILITIES HEREUNDER; PROVIDED THAT EXECUTIVE SUBMITS DOCUMENTATION
REASONABLY REQUIRED BY COMPANY EXPENSE REIMBURSEMENT POLICIES AND PROCEDURES IN
EFFECT AND AS AMENDED FROM TIME TO TIME.


(F)           WITHHOLDING.  ALL AMOUNTS OF COMPENSATION PAYABLE TO EXECUTIVE
HEREUNDER SHALL BE SUBJECT TO, AND PAID AFTER REDUCTION FOR, ANY AND ALL
REQUIRED DEDUCTIONS OR WITHHOLDINGS FOR FEDERAL, STATE, LOCAL AND FOREIGN INCOME
TAX WITHHOLDING, SOCIAL SECURITY, MEDICARE, UNEMPLOYMENT OR OTHER SIMILAR
GOVERNMENT BENEFIT OR INSURANCE CONTRIBUTIONS, AND ANY OTHER DEDUCTIONS OR
WITHHOLDINGS REQUIRED BY LAW OR AUTHORIZED BY EXECUTIVE.


(G)          ATTORNEY’S FEES.  THE COMPANY WILL REIMBURSE EXECUTIVE FOR LEGAL
FEES WITH RESPECT TO THE NEGOTIATION, PREPARATION AND EXECUTION OF THIS
AGREEMENT (UP TO A MAXIMUM REIMBURSEMENT AMOUNT OF $10,000).


4.                                      SPECIAL COVENANTS.


(A)                                  NONDISCLOSURE OF CONFIDENTIAL AND
PROPRIETARY INFORMATION.


(I)                                     EXECUTIVE ACKNOWLEDGES THAT BEFORE AND
DURING THE TERM, EXECUTIVE HAS HAD AND WILL HAVE ACCESS TO AND POSSESSION OF
TRADE SECRETS, CONFIDENTIAL INFORMATION AND/OR PROPRIETARY INFORMATION
(COLLECTIVELY, AND AS DEFINED MORE EXTENSIVELY BELOW, “CONFIDENTIAL
INFORMATION”) OF THE COMPANY AND

3


--------------------------------------------------------------------------------



 


ITS RELATED ENTITIES AND THEIR RESPECTIVE CLIENTS.  EXECUTIVE RECOGNIZES AND
ACKNOWLEDGES THAT THIS CONFIDENTIAL INFORMATION IS VALUABLE, SPECIAL AND UNIQUE
TO THE BUSINESS OF THE COMPANY AND EACH RELATED ENTITY, AND THAT ACCESS TO AND
KNOWLEDGE THEREOF ARE ESSENTIAL TO THE PERFORMANCE OF EXECUTIVE’S DUTIES TO THE
COMPANY AND TO EACH RELATED ENTITY, IF APPLICABLE.  DURING THE TIME THAT
EXECUTIVE IS AN EMPLOYEE OF THE COMPANY AND AT ALL TIMES THEREAFTER, EXECUTIVE
WILL KEEP SECRET AND WILL NOT USE OR DISCLOSE ANY CONFIDENTIAL INFORMATION TO
ANY PERSON OR ENTITY, IN ANY FASHION OR FOR ANY PURPOSE WHATSOEVER, EXCEPT AT
THE REQUEST OF THE COMPANY OR AS MAY BE REQUIRED BY APPLICABLE LAW.


(II)                                  THE TERM “CONFIDENTIAL INFORMATION”,
INCLUDES, BUT IS NOT LIMITED TO, INFORMATION WRITTEN, IN DIGITAL FORM, IN
GRAPHIC FORM, ELECTRONICALLY STORED, ORALLY TRANSMITTED OR MEMORIZED CONCERNING
OR RELATING TO THE COMPANY OR ANY OF ITS RELATED ENTITIES, INCLUDING ALL
FINANCIAL DATA RELATING TO THE BUSINESS OF GFI AND/OR ANY OF ITS RELATED
ENTITIES, LINES OF CREDIT OR DEBT OBLIGATIONS, CUSTOMER PRICING INFORMATION,
PERSONAL AND CONTRACT INFORMATION ABOUT OR RELATING TO GFI EMPLOYEES, OR TRADERS
AND OTHER DEALER REPRESENTATIVES, PROFIT AND LOSS STATEMENTS, BROKER, DESK OR
COMPANY PRODUCTIVITY DATA, FINANCIAL MODELS, COMPUTER SOFTWARE PROGRAMS, SOURCE
AND OTHER CODES, INFORMATION ABOUT DIRECT COMMUNICATION LINES, ELECTRONIC AND
VOICE TRADING SYSTEMS AND SCREEN SYSTEMS, ALL INFORMATION ABOUT THE COMPANY’S OR
ANY OF ITS RELATED ENTITIES’ BUSINESS PROSPECTS AND OPPORTUNITIES, AND ALL OTHER
INFORMATION ABOUT OR GAINED FROM ANY CUSTOMER TO THE COMPANY OR TO ANY RELATED
ENTITY PROVIDING SERVICES DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ALL
INFORMATION REASONABLY DETERMINED BY THE COMPANY TO BE PROPRIETARY OR
CONFIDENTIAL.  NOTWITHSTANDING THE FOREGOING, THIS CLAUSE SHALL NOT APPLY (I) TO
ANY DISCLOSURE OF CONFIDENTIAL INFORMATION REQUIRED BY LAW OR BY ANY COURT,
ARBITRATOR, MEDIATOR OR ADMINISTRATIVE OR LEGISLATIVE BODY (INCLUDING ANY
COMMITTEE THEREOF) WITH ACTUAL OR APPARENT JURISDICTION TO ORDER THE EXECUTIVE
TO DISCLOSE OR MAKE ACCESSIBLE, (II) TO THE EXTENT REQUIRED IN CONNECTION WITH
ANY OTHER LITIGATION, ARBITRATION OR MEDIATION INVOLVING THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, THE ENFORCEMENT OF THIS AGREEMENT, (III) AS TO
CONFIDENTIAL INFORMATION THAT IS OR BECOMES GENERALLY KNOWN TO THE PUBLIC OR
WITHIN THE RELEVANT TRADE OR INDUSTRY OTHER THAN DUE TO THE EXECUTIVE’S
VIOLATION OF SECTION 4(A)(I); OR (IV) INFORMATION DISCLOSED TO EXECUTIVE IN GOOD
FAITH BY A THIRD PERSON WHO, TO THE BEST OF EXECUTIVE’S KNOWLEDGE, WAS LEGALLY
ENTITLED TO DISCLOSE SUCH INFORMATION.


(III)                               EXECUTIVE FURTHER RECOGNIZES THAT GFI AND
CERTAIN RELATED ENTITIES HAVE RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD
PARTIES CONFIDENTIAL OR PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”)
SUBJECT TO A DUTY ON THEIR PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  EXECUTIVE WILL
HOLD THIRD PARTY INFORMATION IN THE STRICTEST CONFIDENCE AND WILL NOT DISCLOSE
TO ANYONE (OTHER THAN COMPANY PERSONNEL WHO NEED TO KNOW SUCH INFORMATION IN

4


--------------------------------------------------------------------------------



 


CONNECTION WITH THEIR WORK FOR GFI) OR USE, EXCEPT IN CONNECTION WITH WORK FOR
GFI, THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED BY GFI IN WRITING.


(IV)                              ALL CONFIDENTIAL INFORMATION, PROPRIETARY
AND/OR CONFIDENTIAL FILES AND RECORDS ARE AND AT ALL TIMES SHALL REMAIN THE
EXCLUSIVE PROPERTY OF THE COMPANY.  EXECUTIVE AGREES TO STORE AND MAINTAIN ALL
CONFIDENTIAL INFORMATION IN A SECURE PLACE.  EXECUTIVE AGREES TO MAKE NO USE OF
ANY CONFIDENTIAL INFORMATION ON HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON
OR ENTITY OTHER THAN THE COMPANY. EXECUTIVE FURTHER AGREES THAT ANY PROPERTY
SITUATED ON THE COMPANY’S PREMISES AND OWNED BY THE COMPANY, INCLUDING COMPUTER
DISKS AND OTHER DIGITAL, ANALOG OR HARD COPY STORAGE MEDIA, FILING CABINETS,
LOCKERS, DESKS OR OTHER WORK AREAS, IS SUBJECT TO INSPECTION BY COMPANY
PERSONNEL AT ANY TIME WITH OR WITHOUT NOTICE.  WHEN EXECUTIVE LEAVES THE EMPLOY
OF THE COMPANY, EXECUTIVE WILL DELIVER TO THE COMPANY (AND WILL NOT KEEP IN HIS
POSSESSION, RECREATE OR DELIVER TO ANYONE ELSE) ANY AND ALL DEVICES, RECORDS,
RECORDINGS, DATA, NOTES, REPORTS, PROPOSALS, LISTS, CORRESPONDENCE,
SPECIFICATIONS, DRAWINGS, BLUEPRINTS, SKETCHES, MATERIALS, COMPUTER MATERIALS,
EQUIPMENT, OTHER DOCUMENTS OR PROPERTY, TOGETHER WITH ALL COPIES THEREOF (IN
WHATEVER MEDIUM RECORDED), BELONGING TO THE COMPANY, ANY RELATED ENTITY OR THEIR
SUCCESSORS OR ASSIGNS.


(B)                                 ASSIGNMENT OF INVENTIONS AND INTELLECTUAL
PROPERTY.


(I)                                     THE TERM “PROPRIETARY RIGHTS” MEANS ALL
TRADE SECRETS, TRADEMARKS, SERVICE MARKS, PATENTS, COPYRIGHTS, MASK WORKS AND
OTHER INTELLECTUAL PROPERTY RIGHTS THROUGHOUT THE WORLD.  THE TERM “INVENTIONS”
MEANS ALL PROPRIETARY RIGHTS, INVENTIONS, IDEAS, PROCESSES, FORMULAS, SOURCE AND
OBJECT CODES, DATA, PROGRAMS, TECHNOLOGY, WRITINGS, SOFTWARE PROGRAMS, OTHER
WORKS OF AUTHORSHIP, KNOW-HOW, DISCOVERIES, DEVELOPMENTS, DESIGNS, SCHEMATICS,
MANUALS, DRAWINGS, TECHNIQUES, EMPLOYEE SUGGESTIONS, DEVELOPMENT TOOLS, COMPUTER
PRINTOUTS, OR ANY CLAIM OF RIGHTS (OR ANY RELATED IMPROVEMENTS OR MODIFICATIONS
TO THE FOREGOING).


(II)                                  SUBJECT TO SECTIONS 4(B)(III) AND
4(B)(IV), EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN IN THE FUTURE (WHEN ANY
SUCH INVENTION OR PROPRIETARY RIGHT IS FIRST REDUCED TO PRACTICE OR FIRST FIXED
IN A TANGIBLE MEDIUM, AS APPLICABLE) TO THE COMPANY ALL RIGHT, TITLE AND
INTEREST IN AND TO ANY AND ALL INVENTIONS (AND ALL PROPRIETARY RIGHTS WITH
RESPECT THERETO) WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER COPYRIGHT OR
SIMILAR STATUTES, MADE OR CONCEIVED OR REDUCED TO PRACTICE OR LEARNED BY
EXECUTIVE, EITHER ALONE OR JOINTLY WITH OTHERS, DURING OR AT ANY TIME AFTER THE
PERIOD OF EMPLOYMENT WITH THE COMPANY, WHICH (A) RELATE TO METHODS, DESIGNS,
BROKERAGE OR OTHER PRODUCTS, TRADING SYSTEMS AND SCREENS OR ANY OTHER PROCESSES
WHICH RELATE TO OR PERTAIN TO THE ACTUAL OR ANTICIPATED BUSINESS, FUNCTIONS,
OPERATIONS, RESEARCH OR DEVELOPMENT OF THE COMPANY, (B) ARISE (WHOLLY OR

5


--------------------------------------------------------------------------------



 


PARTLY) FROM EXECUTIVE’S EFFORTS DURING ANY TIME THAT EXECUTIVE IS EMPLOYED BY
THE COMPANY OR UTILIZING ANY PHYSICAL OR INTELLECTUAL PROPERTY OWNED BY THE
COMPANY, OR ANY RELATED ENTITY, OR (C) IS BASED ON ANY INFORMATION OR KNOWLEDGE
GAINED BY EXECUTIVE THROUGH HIS EMPLOYMENT WITH THE COMPANY.  INVENTIONS
ASSIGNED TO THE COMPANY, OR TO A THIRD PARTY AS DIRECTED BY THE COMPANY PURSUANT
TO THIS SECTION, ARE HEREINAFTER REFERRED TO AS “COMPANY INVENTIONS.”


(III)                               DURING EXECUTIVE’S PERIOD OF EMPLOYMENT, AND
FOR TWELVE (12) MONTHS THEREAFTER, EXECUTIVE WILL PROMPTLY DISCLOSE TO THE
COMPANY, FULLY AND IN WRITING, ALL INVENTIONS AUTHORED, CONCEIVED OR REDUCED TO
PRACTICE BY EXECUTIVE, EITHER ALONE OR JOINTLY WITH OTHERS.  IN ADDITION,
EXECUTIVE WILL PROMPTLY DISCLOSE TO THE COMPANY ALL PATENT APPLICATIONS FILED BY
EXECUTIVE OR ON HIS BEHALF WITHIN TWELVE (12) MONTHS AFTER TERMINATION OF
EMPLOYMENT.


(IV)                              EXECUTIVE ALSO AGREES TO ASSIGN ALL RIGHT,
TITLE AND INTEREST IN AND TO ANY PARTICULAR COMPANY INVENTION TO A THIRD PARTY
AS DIRECTED BY THE COMPANY.


(V)                                 EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINAL
WORKS OF AUTHORSHIP WHICH ARE MADE BY EXECUTIVE (SOLELY OR JOINTLY WITH OTHERS)
WITHIN THE SCOPE OF EMPLOYMENT AND WHICH MAY BE PROTECTED BY COPYRIGHT ARE
“WORKS MADE FOR HIRE”, PURSUANT TO UNITED STATES COPYRIGHT ACT (17 U.S.C.
SECTION 101) AND ARE THE PROPERTY OF THE COMPANY OR ANY RELATED ENTITY, AS
APPLICABLE, WITHOUT LIMITATION WHICH SHALL OWN ALL RIGHTS OF COPYRIGHT THEREIN
INCLUDING THE SOLE AND EXCLUSIVE RIGHT TO REPRODUCE SUCH WORKS IN MULTIPLE
COPIES OF DISTRIBUTION OR SALE TO THE PUBLIC AND TO CREATE AND EXPLOIT
DERIVATIVE WORKS BASED THEREON.


(VI)                              EXECUTIVE WILL EXECUTE, VERIFY AND DELIVER
ASSIGNMENTS OF SUCH PROPRIETARY RIGHTS TO THE COMPANY OR ITS DESIGNEE. 
EXECUTIVE’S OBLIGATION TO ASSIST THE COMPANY WITH RESPECT TO PROPRIETARY RIGHTS
RELATING TO SUCH COMPANY INVENTIONS IN ANY AND ALL COUNTRIES WILL CONTINUE
BEYOND THE TERMINATION OF EMPLOYMENT AND THE COMPANY WILL PROVIDE COMPENSATION
AT A REASONABLE RATE AFTER TERMINATION FOR THE TIME ACTUALLY SPENT BY EXECUTIVE
AT THE COMPANY’S REQUEST ON SUCH ASSISTANCE.


(C)                                  NO INDUCEMENT OR EMPLOYMENT OF OTHER
EMPLOYEES.

During Executive’s period of employment and the twenty-four (24) month period
thereafter, Executive will not, directly or indirectly employ, assist any
person, entity or enterprise to employ, solicit the employment of, or attempt to
affiliate for profit in any manner with (as applicable, a “Prohibited Action”),
any employee of, or any independent contractor performing services for, the
Company or any of its Related Entities, or any person who was an employee or
independent contractor with the Company or any of its Related Entities at any
time during the six (6) month period immediately preceding the Prohibited
Action, and Executive will not induce or

6


--------------------------------------------------------------------------------


 

otherwise encourage any such employee or independent contractor to leave the
employ of, or to cease rendering services to the Company or any of its Related
Entities.


(D)                                 NON-SOLICITATION, NON-COMPETITION.


(I)                                     DURING EXECUTIVE’S PERIOD OF EMPLOYMENT
AND THE TWELVE (12) MONTH PERIOD THEREAFTER (OR SUCH LONGER PERIOD SPECIFIED IN
SECTION 4(D)(III)) IMMEDIATELY FOLLOWING TERMINATION OF EXECUTIVE’S EMPLOYMENT
FOR ANY REASON (THE “PERIOD OF RESTRICTION”), EXECUTIVE AGREES TO REFRAIN,
DIRECTLY OR INDIRECTLY, FROM ACCEPTING BUSINESS FROM, DOING BUSINESS WITH,
INDUCING OR SOLICITING ANY CUSTOMER OR VENDOR OF THE COMPANY TO DO BUSINESS WITH
ANY BUSINESS OR ENTITY IN COMPETITION WITH ANY BUSINESS IN WHICH THE COMPANY OR
ANY ENTITY RELATED TO THE COMPANY IS ENGAGED, EXCEPT ON BEHALF OF THE COMPANY OR
AS AUTHORIZED IN WRITING BY THE COMPANY. FOR THE PURPOSES OF THIS SECTION 4(D),
THE TERM (I) “CUSTOMERS” SHALL INCLUDE ANY PERSON WHO IS OR WAS A CUSTOMER OR A
PROSPECTIVE CUSTOMER OF THE COMPANY OR ANY OF ITS RELATED ENTITIES AT ANY TIME
DURING THE LAST TWELVE (12) MONTHS OF EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT AND (II) “PROSPECTIVE CUSTOMER” SHALL INCLUDE ANY PERSON OR ENTITY
CONTACTED OR SOLICITED BY EXECUTIVE WITHIN THE LAST TWELVE (12) MONTHS OF
EXECUTIVE’S EMPLOYMENT FOR THE PURPOSE OF BECOMING A CUSTOMER OF THE COMPANY OR
ANY RELATED ENTITY.


(II)                                  DURING THE PERIOD OF RESTRICTION,
EXECUTIVE MAY NOT ENGAGE ANYWHERE IN THE WORLD IN ACTIVITIES, RENDER SERVICES TO
OR AFFILIATE HIMSELF, IN ANY CAPACITY (INCLUDING AS A DIRECTOR, OFFICER,
EMPLOYEE, CONSULTANT, INDEPENDENT CONTRACTOR, PARTNER, MEMBER OR INVESTOR)
(EXCEPT SAVE BY WAY OF PORTFOLIO INVESTMENT IN SHARES QUOTED ON A RECOGNIZED
STOCK EXCHANGE WHEREBY EXECUTIVE OWNS LESS THAN 1% OF THE OUTSTANDING STOCK OF
SUCH ENTITY), WITH ANY ENTITY THAT PROVIDES SERVICES THAT ARE COMPETITIVE WITH
THOSE RENDERED BY THE COMPANY OR ANY RELATED ENTITY. NOTWITHSTANDING THE
FOREGOING, DURING THE PERIOD OF RESTRICTION, WITH THE COMPANY’S PRIOR WRITTEN
CONSENT (AS DETERMINED BY THE CEO IN HIS SOLE DISCRETION), THE EXECUTIVE MAY
RENDER SERVICES TO ANY ENTITY WHOSE PRIMARY BUSINESS PURPOSE IS NOT COMPETITIVE
WITH ANY SERVICES RENDERED BY THE COMPANY OR ANY RELATED ENTITY.


(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE PERIOD OF RESTRICTION SHALL EXTEND 24-MONTHS (INSTEAD OF
12 MONTHS) FOLLOWING ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT DESCRIBED IN
SECTION 5(B) OR SECTION 5(E).


(E)                                  COVENANTS REASONABLE; ADDITIONAL REMEDIES;
DUE CONSIDERATION.


(I)                                     EXECUTIVE ACKNOWLEDGES THAT HE WILL
OCCUPY A POSITION OF RESPONSIBILITY AND TRUST, IN WHICH EXECUTIVE WILL HAVE
ACCESS TO CONFIDENTIAL INFORMATION

7


--------------------------------------------------------------------------------



 


AND WILL BE PRIVY TO THE CONFIDENTIAL BUSINESS PLANS AND PROSPECTS OF THE
COMPANY AND ITS RELATED ENTITIES, THAT EXECUTIVE’S RELATIONSHIPS WITH EMPLOYEES
OF THE COMPANY AND/OR ITS RELATED ENTITIES MAY BE CRITICAL TO THE CONTINUED
SUCCESS OF THE COMPANY AND/OR ITS RELATED ENTITIES, THAT THE BUSINESS OF THE
COMPANY AND ITS RELATED ENTITIES ARE CONDUCTED ON A WORLDWIDE BASIS, AND THAT
EXECUTIVE’S SERVICES UNDER THIS AGREEMENT ARE IMPORTANT, VALUABLE AND UNIQUE. 
EXECUTIVE (I) FURTHER ACKNOWLEDGES THAT THE RESTRICTIVE COVENANTS OF THIS
SECTION 4 ARE REASONABLY NECESSARY TO PROTECT VALUABLE BUSINESS INTERESTS OF THE
COMPANY AND ITS RELATED ENTITIES AND THAT IT IS THE EXECUTIVE’S INTENTION AND
THE INTENTION OF THE COMPANY THAT SUCH RESTRICTIONS AND REMEDIES SHALL BE
ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE BY LAW, (II) AGREES THAT HE WILL
NOT CHALLENGE THE REASONABILITY OR ENFORCEABILITY OF ANY OF THE RESTRICTIVE
COVENANTS OF THIS SECTION 4, PROVIDED THAT EXECUTIVE MAY CHALLENGE THE
ENFORCEABILITY OF SECTION 4 BASED UPON A BREACH OF THIS AGREEMENT BY THE COMPANY
THAT OCCURS PRIOR TO ANY VIOLATION OF SECTION 4 BY THE EXECUTIVE AND IS NOT
CURED WITHIN 30 DAYS OF RECEIPT OF WRITTEN NOTICE FROM EXECUTIVE THAT IS GIVEN
WITHIN 30 DAYS OF THE OCCURRENCE OF SUCH PURPORTED BREACH, AND (III)
ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION 4 ARE IN ADDITION TO, AND NOT
IN SUBSTITUTION OF, ANY RESTRICTIVE COVENANTS TO WHICH EXECUTIVE IS SUBJECT
PURSUANT TO ANY AGREEMENT WITH JERSEY PARTNERS, INC.  IF IT SHALL BE FOUND BY A
COURT OF COMPETENT JURISDICTION THAT ANY SUCH RESTRICTION OR REMEDY IS
UNENFORCEABLE BUT WOULD BE ENFORCEABLE IF SOME PART THEREOF WERE DELETED OR THE
PERIOD OR AREA OF APPLICATION REDUCED, THEN SUCH RESTRICTION OR REMEDY SHALL
APPLY WITH SUCH MODIFICATION AS SHALL BE NECESSARY TO MAKE IT ENFORCEABLE.


(II)                                  THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT IN THE EVENT OF A VIOLATION OF ANY OF THE PROVISIONS OF THIS SECTION 4
(INCLUDING SECTION 4(E)(I)), THE COMPANY AND/OR ITS RELATED ENTITIES WOULD
SUFFER IRREPARABLE HARM, THE DAMAGES SUFFERED BY THE COMPANY AND/OR ITS RELATED
ENTITIES MAY BE DIFFICULT TO ASCERTAIN, AND THE COMPANY AND/OR ITS RELATED
ENTITIES MAY NOT HAVE AN ADEQUATE REMEDY AT LAW.  ACCORDINGLY, THE PARTIES AGREE
THAT IN THE EVENT OF SUCH A BREACH BY EXECUTIVE, IF THE COMPANY SO ELECTS, THE
COMPANY AND/OR ITS RELATED ENTITIES SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
REMEDIES AVAILABLE TO IT, TO ENFORCE THIS SECTION 4 BY SEEKING AN INJUNCTION,
RESTRAINING ORDER, SPECIFIC PERFORMANCE OR OTHER INJUNCTIVE RELIEF, WITHOUT
BOND.  NOTWITHSTANDING THE PROVISIONS OF SECTION 13(E) BELOW, AN ACTION BY THE
COMPANY AND/OR ITS RELATED ENTITIES SEEKING TO IMPOSE ANY OF SUCH REMEDIES MAY
BE BROUGHT IN A COURT OF LAW.  SUCH REMEDIES SHALL NOT BE DEEMED TO BE EXCLUSIVE
OF ANY OTHER REMEDIES AVAILABLE TO THE COMPANY AND/OR ITS RELATED ENTITIES, BY
JUDICIAL OR ARBITRAL PROCEEDINGS OR OTHERWISE.


(III)                               EXECUTIVE ACKNOWLEDGES THAT THE COMPANY’S
AGREEMENT TO PROVIDE THE BENEFITS PAYABLE TO EXECUTIVE UPON TERMINATION OF
EMPLOYMENT PURSUANT TO SECTION 5 ARE ADDITIONAL CONSIDERATION FOR EXECUTIVE’S
AGREEMENT TO ABIDE

8


--------------------------------------------------------------------------------



 


BY THE RESTRICTIVE COVENANTS CONTAINED IN THIS SECTION 4 INCLUDING, WITHOUT
LIMITATION, THE NON-SOLICITATION AND NON-COMPETITION PROVISIONS OF SECTION 4(D)
AND THE COMPANY SHALL BE RELEASED FROM ANY OBLIGATION TO PROVIDE SUCH BENEFITS
IN THE EVENT THE COMPANY DETERMINES REASONABLY AND IN GOOD FAITH THAT EXECUTIVE
HAS VIOLATED ANY OF THESE COVENANTS. 


5.                                      TERMINATION OF EMPLOYMENT.


(A)                                  THE TERM AND THE EXECUTIVE’S EMPLOYMENT BY
THE COMPANY AND ITS RELATED ENTITIES (I) MAY BE TERMINATED (A) BY THE COMPANY AT
ANY TIME WITH CAUSE IN ACCORDANCE WITH SECTION 5(F)(I) OR WITHOUT CAUSE OR DUE
TO EXECUTIVE’S DISABILITY, (B) BY THE EXECUTIVE FOR GOOD REASON IN ACCORDANCE
WITH SECTION 5(F)(III) AND (C) BY THE EXECUTIVE WITHOUT GOOD REASON UPON NOT
LESS THAN 90 DAYS WRITTEN NOTICE AND (II) SHALL AUTOMATICALLY TERMINATE UPON
EXECUTIVE’S DEATH.  UPON ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT, EXECUTIVE
AGREES TO AUTOMATICALLY RESIGN, AND IS DEEMED TO HAVE AUTOMATICALLY RESIGNED
FROM, ALL POSITIONS WITH THE COMPANY AND ITS RELATED ENTITIES, INCLUDING AS A
MEMBER OF THE BOARD OR THE BOARD OF ANY SUBSIDIARY.  IN THE EVENT EXECUTIVE
PROVIDES NOTICE OF HIS INTENT TO TERMINATE HIS EMPLOYMENT WITHOUT GOOD REASON,
THE COMPANY MAY PLACE EXECUTIVE ON GARDEN LEAVE DURING ALL OR A PORTION OF THE
90-DAY NOTICE PERIOD, WHICH MAY ENTAIL, WITHOUT LIMITATION, RELIEVING EXECUTIVE
OF HIS POSITIONS AND/OR DUTIES WITH THE COMPANY AND ITS RELATED ENTITIES OR
PREVENTING EXECUTIVE FROM PERFORMING HIS SERVICES AT A COMPANY LOCATION AND ANY
SUCH ACTIONS SHALL NOT BE A BREACH OF THIS AGREEMENT, BE CONSIDERED TO BE A
TERMINATION OF THE EXECUTIVE WITHOUT CAUSE OR CONSTITUTE AN EVENT OF “GOOD
REASON”.  THE COMPANY SHALL CONTINUE TO COMPLY WITH ITS OBLIGATIONS UNDER
SECTION 3 DURING ANY PERIOD OF GARDEN LEAVE.


(B)                                 IN THE EVENT THE TERM AND THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY (X) THE COMPANY FOR ANY REASON OTHER THAN CAUSE OR
DUE TO EXECUTIVE’S DISABILITY, (Y) EXECUTIVE FOR GOOD REASON OR (Z) THE
EXECUTIVE ON THE LAST DAY OF THE TERM FOLLOWING THE COMPANY’S DELIVERY OF A
NOTICE OF NON-RENEWAL IF, AND ONLY IF, THE EXECUTIVE PREVIOUSLY NOTIFIED THE
COMPANY IN WRITING OF HIS INTENTION TO SO TERMINATE AT LEAST 45 DAYS BEFORE THE
END OF THE TERM, EXECUTIVE SHALL BE ENTITLED TO RECEIVE  (I) THE AMOUNT OF
EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH RESPECT TO THE PERIOD PRIOR TO
THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY
PAID; (II) BONUS FOR THE PRIOR YEAR, IF ANY, THAT THE COMPANY HAS DECLARED THAT
EXECUTIVE HAS EARNED BUT WHICH HAS NOT YET PAID; (III) A LUMP SUM CASH PAYMENT
IN AN AMOUNT EQUAL TO TWO MULTIPLIED BY THE SUM OF (A) THE AMOUNT OF EXECUTIVE’S
ANNUAL BASE SALARY AS OF THE DAY IMMEDIATELY PRECEDING THE DATE OF SUCH
TERMINATION, AND (B) THE AVERAGE ANNUAL BONUS EARNED BY EXECUTIVE DURING THE TWO
MOST RECENTLY COMPLETED FISCAL YEARS OF THE COMPANY (IT BEING UNDERSTOOD THAT IF
EXECUTIVE IS TERMINATED AFTER THE END OF A FISCAL YEAR BUT BEFORE THE DATE ON
WHICH BONUSES FOR SUCH YEAR HAVE BEEN PAID TO SENIOR EXECUTIVES OF THE COMPANY,
EXECUTIVE’S AVERAGE BONUS SHALL BE CALCULATED USING THE TWO FISCAL YEARS
IMMEDIATELY PRECEDING SUCH YEAR) (“AVERAGE BONUS”) AND; (IV) CONTINUED MEDICAL
COVERAGE AT ACTIVE EMPLOYEE RATES FOR THE 24 MONTH PERIOD

9


--------------------------------------------------------------------------------



 


FOLLOWING SUCH TERMINATION OR, IF EARLIER, UNTIL EXECUTIVE RECEIVES OTHER
EMPLOYER-PROVIDED COVERAGE. IN ADDITION, ANY AND ALL OUTSTANDING RSUS AND STOCK
OPTIONS GRANTED TO EXECUTIVE THAT ARE SUBJECT TO VESTING BASED SOLELY AND
EXCLUSIVELY ON THE CONTINUED PERFORMANCE OF SERVICES BY EXECUTIVE (“TIME-BASED
AWARDS”) THAT ARE UNVESTED SHALL IMMEDIATELY VEST AND, IF APPLICABLE, BECOME
EXERCISABLE IN FULL UPON THE DATE OF SUCH TERMINATION AND ANY OUTSTANDING
TIME-BASED AWARDS THAT ARE STOCK OPTIONS SHALL REMAIN EXERCISABLE FOR THREE (3)
MONTHS AFTER THE DATE OF SUCH TERMINATION; PROVIDED THAT ALL VESTED OPTIONS
ISSUED PURSUANT TO THE 2004 EQUITY INCENTIVE PLAN WILL REMAIN EXERCISABLE UNTIL
THE LATER OF (I) 2 1/2 MONTHS AFTER THE DATE SUCH OPTIONS WOULD NORMALLY EXPIRE
AND (II) THE LAST DAY OF THE YEAR IN WHICH THE EXECUTIVE IS TERMINATED.  THE RSU
GRANT SET FORTH IN SECTION 3(C) AND ANY OTHER OUTSTANDING EQUITY AWARDS GRANTED
TO EXECUTIVE THAT ARE SUBJECT TO VESTING, IN WHOLE OR IN PART, BASED ON THE
ACHIEVEMENT OF OBJECTIVE OR SUBJECTIVE PERFORMANCE CONDITIONS
(“PERFORMANCE-BASED AWARDS”) WILL VEST AND BECOME EXERCISABLE IN FULL ONLY
ACCORDING TO THE TERMS OF SUCH GRANT.  ANY AMOUNT PAYABLE OR BENEFIT PROVIDED TO
EXECUTIVE PURSUANT TO THIS SECTION 5(B) (OTHER THAN CLAUSE (I)) SHALL BE PAID OR
PROVIDED TO EXECUTIVE ONLY IN THE EVENT THAT HE EXECUTES AND DOES NOT REVOKE A
RELEASE OF CLAIMS AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT
B.


(C)                                  IN THE EVENT THE TERM AND THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE OR VOLUNTARILY BY EXECUTIVE
OTHER THAN FOR GOOD REASON, (I) THE COMPANY SHALL PAY EXECUTIVE THE AMOUNT OF
EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH RESPECT TO THE PERIOD PRIOR TO
THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY
PAID, (II) ALL OUTSTANDING UNEXERCISED OPTIONS, WHETHER VESTED OR UNVESTED AT
THE TIME OF THE TERMINATION, AND ALL UNVESTED RSUS WILL TERMINATE IMMEDIATELY
UPON TERMINATION, AND (III) THE COMPANY SHALL HAVE NO OTHER OR FURTHER
OBLIGATION TO EXECUTIVE HEREUNDER, INCLUDING WITHOUT LIMITATION ANY OBLIGATION
TO MAKE SEVERANCE PAYMENTS OR PAYMENTS IN RESPECT OF DISCRETIONARY BONUS.


(D)                                 IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF EXECUTIVE’S DEATH OR DISABILITY, THE COMPANY SHALL PAY
EXECUTIVE (OR HIS PERSONAL REPRESENTATIVE AS THE CASE MAY BE): (I) THE AMOUNT OF
EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH RESPECT TO THE PERIOD PRIOR TO
THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY
PAID; (II) BONUS FOR THE PRIOR YEAR, IF ANY, THAT THE COMPANY HAS DECLARED THAT
EXECUTIVE HAS EARNED BUT WHICH HAS NOT YET PAID;  (III) A LUMP SUM CASH PAYMENT
EQUAL TO THE EXECUTIVE’S ANNUAL BONUS (INCLUDING THE CASH AND EQUITY COMPONENT
OF SUCH ANNUAL BONUS) FROM THE PRIOR YEAR BASED ON THE NUMBER OF DAYS OF THE
CURRENT YEAR THE EXECUTIVE HAS BEEN EMPLOYED BY THE COMPANY AND THE DENOMINATOR
OF WHICH IS 365;  (IV) CONTINUED MEDICAL COVERAGE AT ACTIVE-EMPLOYEE RATES FOR
TWO YEARS OR, IF EARLIER, UNTIL THE EXECUTIVE RECEIVES SUBSEQUENT
EMPLOYER-PROVIDED COVERAGE; AND (V) THE AMOUNT OF ANY BENEFITS AS ARE PAYABLE TO
EXECUTIVE (OR HIS PERSONAL REPRESENTATIVE) BY REASON OF SUCH DEATH OR DISABILITY
UNDER THE TERMS OF ANY EMPLOYEE PLAN OR INSURANCE PROGRAM MAINTAINED BY THE
COMPANY AND IN WHICH EXECUTIVE WAS A PARTICIPANT. IN ADDITION, ANY AND ALL
OUTSTANDING TIME-BASED AWARDS THAT ARE

10


--------------------------------------------------------------------------------



 


UNVESTED SHALL IMMEDIATELY VEST AND, IF APPLICABLE, BECOME EXERCISABLE IN FULL
UPON THE DATE OF SUCH TERMINATION AND ANY OUTSTANDING TIME-BASED AWARDS THAT ARE
STOCK OPTIONS SHALL REMAIN EXERCISABLE FOR THE PERIOD SPECIFIED IN THE
APPLICABLE OPTION AGREEMENT.  ANY OUTSTANDING PERFORMANCE-BASED AWARDS WILL VEST
AND BECOME EXERCISABLE IN FULL ONLY ACCORDING TO THE TERMS OF SUCH GRANT. ANY
AMOUNT PAYABLE TO EXECUTIVE PURSUANT TO CLAUSE (III) AND (IV) OF THIS SECTION
5(D) SHALL BE PAID TO EXECUTIVE ONLY IN THE EVENT THAT HE (OR HIS PERSONAL
REPRESENTATIVE AS THE CASE MAY BE) EXECUTES A RELEASE OF LIABILITY IN FAVOR OF
THE COMPANY IN A FORM SATISFACTORY TO THE COMPANY.


(E)                                  IN THE EVENT THE TERM AND THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED (X) BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE OR
DUE TO EXECUTIVE’S DISABILITY OR (Y) BY EXECUTIVE FOR GOOD REASON, IN EACH CASE,
WITHIN THE ONE YEAR PERIOD IMMEDIATELY FOLLOWING A CHANGE IN CONTROL, EXECUTIVE
SHALL BE ENTITLED TO RECEIVE: THE BENEFITS PROVIDED IN SUBSECTIONS (I), (II),
(III) AND (IV) OF SECTION 5(B); PROVIDED THAT IN LIEU OF, AND NOT IN ADDITION
TO, THE SEVERANCE BENEFITS SPECIFIED SECTION 5(B)(III), EXECUTIVE SHALL BE
ENTITLED TO RECEIVE A CASH LUMP SUM PAYMENT EQUAL TO THE SUM OF (A) THREE
MULTIPLIED BY THE AMOUNT OF EXECUTIVE’S ANNUAL BASE SALARY AS OF THE DAY
IMMEDIATELY PRECEDING THE DATE OF SUCH TERMINATION AND (B) TWO MULTIPLIED BY
EXECUTIVE’S AVERAGE BONUS. IN ADDITION, ANY AND ALL OUTSTANDING TIME-BASED
AWARDS THAT ARE UNVESTED SHALL IMMEDIATELY VEST AND, IF APPLICABLE, BECOME
EXERCISABLE IN FULL UPON THE DATE OF SUCH TERMINATION AND ANY OUTSTANDING
TIME-BASED AWARDS THAT ARE STOCK OPTIONS SHALL REMAIN EXERCISABLE FOR THREE (3)
MONTHS AFTER THE DATE OF SUCH TERMINATION; PROVIDED THAT ALL VESTED OPTIONS
ISSUED PURSUANT TO THE 2004 EQUITY INCENTIVE PLAN WILL REMAIN EXERCISABLE UNTIL
THE LATER OF (I) 2 1/2 MONTHS AFTER THE DATE SUCH OPTIONS WOULD NORMALLY EXPIRE
AND (II) THE LAST DAY OF THE YEAR IN WHICH THE EXECUTIVE IS TERMINATED.  ANY
OUTSTANDING PERFORMANCE-BASED AWARDS WILL VEST AND BECOME EXERCISABLE IN FULL
ONLY ACCORDING TO THE TERMS OF SUCH GRANT.  ANY AMOUNT PAYABLE OR BENEFIT
PROVIDED TO EXECUTIVE PURSUANT TO THIS SECTION 5(E) (OTHER THAN CLAUSE (I))
SHALL BE PAID OR PROVIDED TO EXECUTIVE ONLY IN THE EVENT THAT HE EXECUTES AND
DOES NOT REVOKE A RELEASE OF CLAIMS AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT B.


(F)                                    FOR PURPOSES OF THIS AGREEMENT:


(I)                                     THE BOARD OR THE CEO, IN THE EXERCISE OF
GOOD FAITH AND REASONABLE JUDGMENT, MAY TERMINATE THE TERM AND EXECUTIVE’S
EMPLOYMENT FOR “CAUSE” IF, AFTER GIVING EXECUTIVE NOTICE AND AN OPPORTUNITY TO
BE HEARD BY THE BOARD, THE BOARD DETERMINES BY A MAJORITY VOTE (EXCLUDING
EXECUTIVE IF HE IS THEN A MEMBER OF THE BOARD), THAT ANY OF THE FOLLOWING HAS
OCCURRED:  (I) EXECUTIVE’S WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY
PERFORM HIS MATERIAL DUTIES FOR THE COMPANY (OTHER THAN DUE TO DISABILITY) AFTER
WRITTEN NOTICE SPECIFYING SUCH FAILURE AND THE MANNER IN WHICH THE EXECUTIVE MAY
RECTIFY SUCH FAILURE IN THE FUTURE, IF RECTIFIABLE, (II) EXECUTIVE’S BREACH OF
ANY MATERIAL TERM OF THIS AGREEMENT THAT IS NOT CURED WITHIN 30 DAYS OF WRITTEN
NOTICE FROM THE COMPANY, (III) EXECUTIVE’S

11


--------------------------------------------------------------------------------



 


ENGAGING IN WILLFUL, INTENTIONAL MISCONDUCT THAT HAS RESULTED IN DAMAGE TO THE
COMPANY’S BUSINESS OR REPUTATION, (IV) EXECUTIVE HAVING BEEN INDICTED OR
CONVICTED OF, OR PLEADED GUILTY OR NOLO CONTENDERE TO, A FELONY OR OTHER CRIME
OF MORAL TURPITUDE, (V) EXECUTIVE HAVING ENGAGED IN FRAUD AGAINST THE COMPANY OR
HAVING INTENTIONALLY MISAPPROPRIATED COMPANY PROPERTY OR BREACHED ANY FIDUCIARY
DUTY OWED TO THE COMPANY THAT HAS A DETRIMENTAL EFFECT ON THE COMPANY’S
REPUTATION OR BUSINESS, (VI) A FAILURE BY EXECUTIVE TO COMPLY WITH A MATERIAL
WRITTEN EMPLOYMENT POLICY OR RULE OF THE COMPANY THAT ARE NOT CURED WITHIN 30
DAYS OF WRITTEN NOTICE FROM THE COMPANY, (VII) EXECUTIVE’S UNREASONABLE
OBSTRUCTION OR IMPEDING OF, OR FAILURE TO COOPERATE WITH, ANY INVESTIGATION
AUTHORIZED BY THE BOARD OR ANY GOVERNMENTAL OR SELF-REGULATORY ENTITY, (VIII)
EXECUTIVE BEING FOUND LIABLE IN ANY SECURITIES AND EXCHANGE COMMISSION OR OTHER
CIVIL OR CRIMINAL SECURITIES LAW ACTION OR BECOMING SUBJECT TO ANY CEASE AND
DESIST ORDER WITH RESPECT TO SUCH ACTION (REGARDLESS OF WHETHER EXECUTIVE ADMITS
OR DENIES LIABILITY), OR (IX) EXECUTIVE’S FAILURE TO MAINTAIN ANY AND ALL
LICENSES NECESSARY TO THE PERFORMANCE OF THE DUTIES DESCRIBED IN SECTION 1(A)
ABOVE.


(II)                                  THE COMPANY MAY TERMINATE THE TERM AND
EXECUTIVE’S EMPLOYMENT DUE TO “DISABILITY” IN THE EVENT ANY PHYSICAL OR MENTAL
ILLNESS, DISABILITY OR IMPAIRMENT THAT, AFTER REASONABLE ACCOMMODATION, HAS
PREVENTED EXECUTIVE FROM CONTINUING THE PERFORMANCE OF EXECUTIVE’S NORMAL DUTIES
AND RESPONSIBILITIES HEREUNDER FOR A PERIOD IN EXCESS OF 210 CONSECUTIVE DAYS OR
OF 270 NON-CONSECUTIVE DAYS WITHIN ANY 18 MONTH PERIOD.


(III)                               EXECUTIVE MAY TERMINATE THE TERM AND
EXECUTIVE’S EMPLOYMENT FOR “GOOD REASON” IN THE EVENT THAT WITHOUT THE
EXECUTIVE’S EXPRESS PRIOR WRITTEN CONSENT, THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING OCCURS: (I) A MATERIAL DIMINUTION OF THE EXECUTIVE’S POSITIONS
(EXCLUDING REMOVAL FROM THE BOARD OF DIRECTORS OR ANY DIMINUTION ARISING
REASONABLY FROM THE FACT THAT THE COMPANY MAY NO LONGER BE A PUBLIC COMPANY OR
THAT EXECUTIVE MAY NOT BE PRESIDENT OF THE ENTIRETY OF THE NEW COMBINED
ORGANIZATION FOLLOWING A CHANGE IN CONTROL), TITLES, DUTIES, OR RESPONSIBILITIES
FROM, OR THE ASSIGNMENT TO THE EXECUTIVE OF DUTIES MATERIALLY INCONSISTENT WITH,
THOSE IN EFFECT ON THE DATE OF THE AGREEMENT; (II) THE COMPANY’S REQUIRING
EXECUTIVE TO BE BASED AT A LOCATION IN EXCESS OF THIRTY-FIVE (35) MILES FROM THE
LOCATION OF THE EXECUTIVE’S PRINCIPAL JOB LOCATION OR OFFICE AS OF THE EFFECTIVE
DATE OF THE AGREEMENT, EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO
AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE EXECUTIVE’S PRESENT BUSINESS
OBLIGATIONS; (III) A REDUCTION BY THE COMPANY OF EXECUTIVE’S BASE SALARY, (IV)
THE COMPANY’S BREACH OF ANY MATERIAL TERMS OF THE AGREEMENT; OR (V) THE FAILURE
OF THE COMPANY TO REQUIRE ASSUMPTION OF THE AGREEMENT BY A SUCCESSOR, EXCEPT IF
SUCH ASSUMPTION WOULD OCCUR BY OPERATION OF LAW.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, “GOOD REASON” SHALL NOT BE DEEMED TO EXIST, AND
EXECUTIVE MAY NOT TERMINATE HIS EMPLOYMENT FOR GOOD REASON, UNLESS

12


--------------------------------------------------------------------------------



 


(I) EXECUTIVE HAS PROVIDED WRITTEN NOTICE TO THE COMPANY OF THE EXISTENCE OF
GOOD REASON WITHIN 90 DAYS OF THE OCCURRENCE OF THE EVENT PURPORTING TO
CONSTITUTE GOOD REASON, (II) THE COMPANY FAILS TO CURE SUCH EVENT WITHIN 30 DAYS
OF RECEIPT OF SUCH NOTICE AND (III) EXECUTIVE TERMINATES HIS EMPLOYMENT WITHIN 5
DAYS OF THE COMPANY’S FAILURE TO CURE SUCH EVENT.


(IV)                              THE TERM  “CHANGE IN CONTROL” SHALL MEAN:

(A)                              ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS
3(A)(9) AND 13(D) OF THE EXCHANGE ACT) OR “GROUP” (AS SUCH TERM IS USED IN
SECTION 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A “BENEFICIAL OWNER” (AS
SUCH TERM IS USED IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 50% OR
MORE OF THE VOTING STOCK OF THE COMPANY OTHER THAN PURSUANT TO A CORPORATE
TRANSACTION (AS DEFINED BELOW) THAT DOES NOT CONSTITUTE A CHANGE IN CONTROL
UNDER CLAUSE (E), BELOW; PROVIDED THAT THIS CLAUSE (A) SHALL NOT APPLY WITH
RESPECT TO A STOCKHOLDER OF THE COMPANY WHO BENEFICIALLY OWNS MORE THAN 25% OF
THE VOTING STOCK OF THE COMPANY ON THE EFFECTIVE DATE OF THE AGREEMENT;

(B)                                ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR
BUSINESS OF THE COMPANY ARE DISPOSED OF PURSUANT TO A MERGER, CONSOLIDATION OR
OTHER TRANSACTION UNLESS THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO
SUCH MERGER, CONSOLIDATION OR OTHER TRANSACTION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, IN SUBSTANTIALLY THE SAME PROPORTION AS THEY OWNED THE VOTING STOCK
OF THE COMPANY, SUBSTANTIALLY ALL OF THE VOTING STOCK OR OTHER OWNERSHIP
INTERESTS OF THE ENTITY OR ENTITIES, IF ANY, THAT SUCCEED TO THE BUSINESS OF THE
COMPANY;

(C)                                A MAJORITY OF THE BOARD CONSISTS OF
INDIVIDUALS OTHER THAN INCUMBENT DIRECTORS, WHICH TERM MEANS THE MEMBERS OF THE
BOARD ON THE EFFECTIVE DATE OF THE AGREEMENT OR, IF ANY SUCH INDIVIDUAL IS NO
LONGER A MEMBER OF THE BOARD, ANY SUCCESSOR TO ANY SUCH INDIVIDUAL (OR TO ANY
SUCCESSOR TO ANY SUCH INDIVIDUAL) IF THE ELECTION OR NOMINATION FOR ELECTION OF
SUCH INDIVIDUAL OR SUCCESSOR WAS SUPPORTED BY A MAJORITY OF THE DIRECTORS WHO
THEN COMPRISED THE INCUMBENT DIRECTORS;

(D)                               THE COMPANY ADOPTS ANY PLAN OF LIQUIDATION
PROVIDING FOR THE DISTRIBUTION OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IF SUCH
PLAN OF LIQUIDATION WILL RESULT IN THE WINDING-UP OF THE BUSINESS OF THE
COMPANY;

(E)                                 THE CONSUMMATION OF ANY MERGER,
CONSOLIDATION OR OTHER SIMILAR CORPORATE TRANSACTION (A “CORPORATE TRANSACTION”)
UNLESS, IMMEDIATELY AFTER SUCH TRANSACTION, THE STOCKHOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO THE TRANSACTION OWN, DIRECTLY OR

13


--------------------------------------------------------------------------------


 

INDIRECTLY, IN SUBSTANTIALLY THE SAME PROPORTION AS THEY OWNED THE VOTING STOCK
OF THE COMPANY PRIOR TO SUCH TRANSACTION, MORE THAN 50% OF THE VOTING STOCK OF
THE COMPANY SURVIVING SUCH TRANSACTION OR ITS ULTIMATE PARENT COMPANY IF SUCH
SURVIVING COMPANY IS A SUBSIDIARY OF ANOTHER ENTITY (THERE BEING EXCLUDED FROM
THE NUMBER OF SHARES HELD BY SUCH STOCKHOLDERS, BUT NOT FROM THE VOTING STOCK OF
THE COMBINED COMPANY, ANY SHARES RECEIVED BY AFFILIATES OF SUCH OTHER COMPANY IN
EXCHANGE FOR STOCK OF SUCH OTHER COMPANY); OR

For purposes of this Change in Control definition, “the Company” shall include
any entity that succeeds to all or substantially all of the business of the
Company and “Voting Stock” shall mean securities of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.


(G)          TO THE EXTENT REQUIRED BY SECTION 409A OF THE CODE, ANY PAYMENT
REQUIRED TO BE MADE TO EXECUTIVE UNDER THIS SECTION 5 SHALL BE DEFERRED UNTIL
THE FIRST DAY OF FIRST MONTH COMMENCING AFTER THE SIX MONTH ANNIVERSARY OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT.  THE COMPANY SHALL MAKE A LUMP SUM
PAYMENT TO EXECUTIVE ON OR ABOUT SUCH DATE IN AN AMOUNT EQUAL TO THE AGGREGATE
PAYMENTS THAT WOULD HAVE OTHERWISE BEEN PAID TO EXECUTIVE DURING SUCH DEFERRAL
PERIOD.


(H)          AMOUNTS PAYABLE TO EXECUTIVE PURSUANT TO THIS SECTION 5 SHALL BE IN
FULL AND COMPLETE SATISFACTION OF EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT AND
ANY OTHER CLAIMS HE MAY HAVE IN RESPECT OF EMPLOYMENT BY THE COMPANY AND ITS
RELATED ENTITIES.


6.                                      PARACHUTE PAYMENTS.

In the event any payments to Executive constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and will be subject to an excise tax imposed pursuant to Section
4999 of the Code, Executive’s severance benefits will be provided either in full
or to such lesser extent which would result in no portion of such benefits being
subject to such excise tax, whichever results in Executive receiving the
greatest amount of severance benefits on an after-tax basis (notwithstanding
that all or some portion of such benefits may be subject to such excise tax). 
In the event Executive’s severance benefits are required to be reduced,
Executive may select which portion(s) of his “excess parachute payments”
benefits will be reduced or eliminated.


7.                                      NO CONFLICTING OBLIGATIONS; NO
CONFLICTING AGREEMENTS.

Executive represents and warrants to the Company that (i) Executive is not a
party to or subject to any other binding covenants, contracts, agreements,
arrangements, employee manuals or other writings regarding his employment with
any third party, (ii) Executive has the ability and the authority to enter into
this Agreement, (iii) entering into and performing under this Agreement will not
violate any agreement between Executive and any third party, and (iv) there
exist no obligations to any third party that will restrict Executive’s
performance of his duties to the Company under this Agreement.

14


--------------------------------------------------------------------------------


 


8.                                      NOTIFICATION OF NEW EMPLOYER.

Prior to accepting any other employment during the Period of Restriction,
Executive shall notify his potential new employer of those of his obligations
which are continuing under this Agreement after the termination thereof.


9.                                      NOTICES.

Any notice, request or other communication permitted or required by this
Agreement shall be in writing and shall be deemed to have been given (i)
immediately when personally delivered to the recipient (provided a written
acknowledgment of receipt is obtained), (ii) five (5) days after mailing by
certified or registered mail, postage prepaid, return receipt requested or (iii)
two (2) days after being sent by a nationally recognized overnight courier
(provided that a written acknowledgment of receipt is obtained by the overnight
courier), to the party concerned at the address indicated below (or such other
address as the recipient shall have specified by ten (10) days’ advance written
notice given in accordance with this Section 9).

If to the Company:

 

GFI Group Inc.

 

 

100 Wall Street

 

 

New York, NY 10005

 

 

Attn: Chief Executive Officer

 

 

 

If to Executive:

 

at the address on file with the Company.

 


10.                               OPPORTUNITY FOR REVIEW.

EXECUTIVE ACKNOWLEDGES THAT HE HAS REVIEWED THIS AGREEMENT CAREFULLY AND HAS HAD
AMPLE OPPORTUNITY TO OBTAIN ADVICE AS TO THE MEANING OF THE TERMS, COVENANTS AND
AGREEMENTS CONTAINED HEREIN FROM SUCH PROFESSIONAL ADVISORS AS EXECUTIVE HAS
DEEMED APPROPRIATE OR NECESSARY.


11.                                 INDEMNIFICATION.


(A)                                  DURING THE TERM AND THEREAFTER, THE COMPANY
SHALL PROVIDE EXECUTIVE WITH COVERAGE UNDER ITS CURRENT DIRECTORS’ AND OFFICERS’
LIABILITY POLICY TO THE SAME EXTENT THAT IT PROVIDES SUCH COVERAGE TO ITS OTHER
SENIOR EXECUTIVES.  SUBJECT TO LIMITATIONS IMPOSED BY LAW, THE COMPANY’S BY-LAWS
AND THE COMPANY’S DIRECTORS’ AND OFFICERS’ LIABILITY POLICY, THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY LAW
FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, EXPENSES (INCLUDING ATTORNEYS’
FEES), JUDGMENTS, PENALTIES, FINES, SETTLEMENTS, AND ALL OTHER LIABILITIES
INCURRED OR PAID BY HIM IN CONNECTION WITH THE INVESTIGATION, DEFENSE,
PROSECUTION, SETTLEMENT OR APPEAL OF ANY THREATENED, PENDING OR COMPLETED
ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE AND TO WHICH EXECUTIVE WAS OR IS A PARTY OR IS THREATENED TO BE
MADE A PARTY BY REASON OF THE FACT THAT EXECUTIVE IS OR WAS AN OFFICER, EMPLOYEE
OR AGENT OF THE COMPANY OR ANY OF ITS AFFILIATES, OR BY REASON OF

15


--------------------------------------------------------------------------------



 


ANYTHING DONE OR NOT DONE BY EXECUTIVE IN ANY SUCH CAPACITY OR CAPACITIES,
PROVIDED THAT EXECUTIVE ACTED IN GOOD FAITH, IN A MANNER THAT WAS NOT GROSSLY
NEGLIGENT AND DID NOT CONSTITUTE WILLFUL MISCONDUCT AND, WITH RESPECT TO ANY
CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT
WAS UNLAWFUL.  THE COMPANY ALSO SHALL PAY ANY AND ALL EXPENSES (INCLUDING
ATTORNEYS’ FEES) INCURRED BY EXECUTIVE AS A RESULT OF EXECUTIVE BEING CALLED AS
A WITNESS IN CONNECTION WITH ANY MATTER INVOLVING THE COMPANY AND/OR ANY OF ITS
OFFICERS OR DIRECTOR.


(B)                                 THE COMPANY SHALL PAY ANY EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, PENALTIES, FINES, SETTLEMENTS, AND OTHER
LIABILITIES INCURRED BY EXECUTIVE IN INVESTIGATING, DEFENDING, SETTLING OR
APPEALING ANY ACTION, SUIT OR PROCEEDINGS DESCRIBED IN THIS SECTION 12 IN
ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION, SUIT OR PROCEEDING.  THE
COMPANY SHALL PROMPTLY PAY THE AMOUNT OF SUCH EXPENSES TO EXECUTIVE, BUT IN NO
EVENT LATER THAN TEN (10) DAYS FOLLOWING EXECUTIVE’S DELIVERY TO THE COMPANY OF
A WRITTEN REQUEST FOR AN ADVANCE PURSUANT TO THIS SECTION 11, TOGETHER WITH A
REASONABLE ACCOUNTING OF SUCH EXPENSES.


(C)                                  EXECUTIVE HEREBY UNDERTAKES AND AGREES TO
REPAY TO THE COMPANY ANY ADVANCES MADE PURSUANT TO THIS SECTION 11 IF AND TO THE
EXTENT THAT IT SHALL ULTIMATELY BE FOUND IN THE FINAL JUDICIAL DECISION THAT
EXECUTIVE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY FOR SUCH AMOUNTS.  IN
CONNECTION WITH ANY ADVANCEMENT OF EXPENSES, EXECUTIVE FURTHER AGREES TO EXECUTE
AND DELIVER THE COMPANY’S CUSTOMARY FORM OF UNDERTAKING TO REPAY SUCH ADVANCES
IF AND TO THE EXTENT THAT IT SHALL ULTIMATELY BE FOUND IN THE FINAL JUDICIAL
DECISION THAT EXECUTIVE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY FOR
SUCH AMOUNTS.


(D)                                 THE COMPANY SHALL MAKE THE ADVANCES
CONTEMPLATED BY THIS SECTION 11 REGARDLESS OF EXECUTIVE’S FINANCIAL ABILITY TO
MAKE REPAYMENT, AND REGARDLESS OF WHETHER INDEMNIFICATION OF THE INDEMNITEE BY
THE COMPANY WILL ULTIMATELY BE REQUIRED.  ANY ADVANCES AND UNDERTAKINGS TO REPAY
PURSUANT TO THIS SECTION 11 SHALL BE UNSECURED AND INTEREST FREE.


(E)                                  THE PROVISIONS OF THIS SECTION 11 SHALL
SURVIVE THE TERMINATION OF THE  TERM OR EXPIRATION OF THE TERM OF THIS
AGREEMENT.


(F)                                    IF EXECUTIVE HAS ANY KNOWLEDGE OF ANY
ACTUAL OR THREATENED ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE, AS TO WHICH EXECUTIVE MAY REQUEST INDEMNITY
UNDER THIS SECTION 11, EXECUTIVE WILL GIVE THE COMPANY PROMPT WRITTEN NOTICE
THEREOF; PROVIDED, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
EXECUTIVE’S RIGHT TO INDEMNIFICATION.


12.                               GENERAL.


(A)                                  TO THE EXTENT EXECUTIVE WOULD BE SUBJECT TO
THE ADDITIONAL 20% TAX IMPOSED ON CERTAIN DEFERRED COMPENSATION ARRANGEMENTS
PURSUANT TO SECTION 409A OF THE CODE AS A RESULT OF ANY PROVISION OF THIS
AGREEMENT, THE COMPANY AGREES TO

16


--------------------------------------------------------------------------------



 


COOPERATE WITH EXECUTIVE TO EXECUTE ANY AMENDMENT TO THE PROVISIONS HEREOF
REASONABLY NECESSARY TO IMPLEMENT THIS SECTION 13(A) BUT ONLY (I) TO THE MINIMUM
EXTENT NECESSARY TO AVOID APPLICATION OF SUCH TAX AND (II) TO THE EXTENT THAT
THE COMPANY WOULD NOT, AS A RESULT, SUFFER ANY ADVERSE CONSEQUENCES. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT BE RESPONSIBLE FOR ANY
ADDITIONAL 20% TAX IMPOSED PURSUANT TO CODE SECTION 409A, NOR WILL THE COMPANY
INDEMNIFY OR OTHERWISE REIMBURSE EXECUTIVE FOR ANY LIABILITY INCURRED AS A
RESULT OF CODE SECTION 409A.


(B)                                 NO WAIVER BY THE COMPANY OF ANY BREACH OF
THIS AGREEMENT WILL BE A WAIVER OF ANY PRECEDING OR SUBSEQUENT BREACH. NO WAIVER
BY THE COMPANY OF ANY RIGHT UNDER THIS AGREEMENT WILL BE CONSTRUED AS A WAIVER
OF ANY OTHER RIGHT. THE COMPANY WILL NOT BE REQUIRED TO GIVE NOTICE TO ENFORCE
STRICT ADHERENCE TO ALL TERMS OF THIS AGREEMENT.


(C)                                  THE CAPTIONS AND PARAGRAPH HEADINGS USED IN
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND WILL NOT AFFECT THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT OR ANY OF THE PROVISIONS
HEREOF.


(D)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THEIR CONFLICTS OF LAW PROVISIONS.  EACH OF THE PARTIES
HERETO ACKNOWLEDGES THAT SERVICE OF PROCESS IN ANY PROCEEDING BEFORE A COURT OF
LAW ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT MAY BE MADE BY DELIVERY
OF A COPY THEREOF IN ACCORDANCE WITH THE NOTICE PROVISIONS OF SECTION 10 OF THIS
AGREEMENT.


(E)                                  EXCEPT FOR AN ACTION DESCRIBED IN SECTION
4(D) OR AS REQUIRED BY THE RULES AND REGULATIONS OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS, THE PARTIES HEREBY AGREE THAT ALL CLAIMS, DISPUTES OR
CONTROVERSIES ARISING UNDER THIS AGREEMENT OR OTHERWISE CONCERNING IN ANY WAY
EXECUTIVE’S EMPLOYMENT  (“CLAIMS”), INCLUDING, WITHOUT LIMITATION, CLAIMS FOR
WAGES OR SALARY, SEVERANCE OR OTHER COMPENSATION; CLAIMS FOR BREACH OF ANY
CONTRACT OR COVENANT (EXPRESS OR IMPLIED); TORT CLAIMS; CLAIMS FOR ANY TYPE OF
DISCRIMINATION INCLUDING, WITHOUT LIMITATION, RACE, SEX, RELIGION, NATIONAL
ORIGIN, AGE, MARITAL STATUS OR DISABILITY; CLAIMS FOR BENEFITS (EXCEPT WHERE ANY
APPLICABLE EMPLOYEE BENEFIT OR PENSION PLAN SPECIFIES A DIFFERENT PROCEDURE FOR
RESOLVING SUCH CLAIMS) AND CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR OTHER
GOVERNMENTAL LAW, STATUTE, REGULATION, RULE OR ORDINANCE (BUT EXCLUDING CLAIMS
FOR WORKER’S COMPENSATION OR UNEMPLOYMENT BENEFITS), SHALL BE RESOLVED ONLY IN
THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE
APPELLATE COURTS HAVING JURISDICTION OF APPEALS IN SUCH COURTS.  IN THAT
CONTEXT, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING (BUT SUBJECT TO
SECTION 4(D) AND THE RULES AND REGULATIONS PROMULGATED BY THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS), EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS FOR HIMSELF OR ITSELF IN ANY CLAIM, OR FOR THE
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF (A “PROCEEDING”),
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE

17


--------------------------------------------------------------------------------



 


COUNT OF NEW YORK, THE COURT OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS HAVING JURISDICTION OF APPEALS FROM
ANY OF THE FOREGOING, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH CLAIM
SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT; (B) CONSENTS THAT ANY SUCH CLAIM MAY
AND SHALL BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT HE OR IT MAY
NOW OR THEREAFTER HAVE TO THE VENUE OR JURISDICTION OF ANY SUCH CLAIM IN ANY
SUCH COURT OR THAT SUCH CLAIM WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES
NOT TO PLEAD OR CLAIM THE SAME; (C) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
CLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY RELATED
ENTITY, OR HIS OR ITS PERFORMANCE UNDER OR THE ENFORCEMENT OF THIS AGREEMENT;
(D) AGREES THAT SERVICE OF PROCESS IN ANY SUCH CLAIM MAY BE EFFECTED BY MAILING
A COPY OF SUCH PROCESS BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT HIS OR ITS ADDRESS AS
PROVIDED IN SECTION 9; AND (E) AGREES THAT NOTHING IN THIS AGREEMENT SHALL
AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY
THE LAWS OF THE STATE OF NEW YORK.


(F)                                    EXECUTIVE AGREES THAT, DURING THE TERM,
FOR (1) YEAR THEREAFTER AND, IF LONGER, DURING THE PENDANCY OF ANY LITIGATION OR
OTHER PROCEEDING OR OTHER PROCEEDING, (I) EXECUTIVE SHALL NOT COMMUNICATE WITH
ANYONE (OTHER THAN EXECUTIVE’S ATTORNEYS AND TAX AND/OR FINANCIAL ADVISORS AND
EXCEPT TO THE EXTENT EXECUTIVE DETERMINES IN GOOD FAITH IS NECESSARY IN THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER) WITH RESPECT TO THE FACTS OR
SUBJECT MATTER OF ANY PENDING OR POTENTIAL LITIGATION, OR REGULATORY OR
ADMINISTRATIVE PROCEEDING INVOLVING THE COMPANY OR ANY OF ITS AFFILIATES, OTHER
THAN ANY LITIGATION OR OTHER PROCEEDING IN WHICH EXECUTIVE IS A
PARTY-IN-OPPOSITION, WITHOUT GIVING PRIOR NOTICE TO THE COMPANY OR THE COMPANY’S
COUNSEL, AND (II) IN THE EVENT THAT ANY OTHER PARTY ATTEMPTS TO OBTAIN
INFORMATION OR DOCUMENTS FROM EXECUTIVE (OTHER THAN IN CONNECTION WITH ANY
LITIGATION OR OTHER PROCEEDING IN WHICH EXECUTIVE IS A PARTY-IN-OPPOSITION) WITH
RESPECT TO MATTERS EXECUTIVE BELIEVES IN GOOD FAITH ARE RELATED TO SUCH
LITIGATION OR OTHER PROCEEDING, EXECUTIVE SHALL PROMPTLY SO NOTIFY THE COMPANY’S
COUNSEL.  EXECUTIVE AGREES TO COOPERATE, IN A REASONABLE AND APPROPRIATE MANNER,
WITH THE COMPANY AND ITS ATTORNEYS, BOTH DURING AND AFTER THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT, IN CONNECTION WITH ANY LITIGATION OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO MATTERS IN WHICH EXECUTIVE WAS INVOLVED PRIOR TO
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT TO THE EXTENT THE COMPANY PAYS ALL
EXPENSES EXECUTIVE INCURS IN CONNECTION WITH SUCH COOPERATION AND TO THE EXTENT
SUCH COOPERATION DOES NOT UNDULY INTERFERE (AS DETERMINED BY EXECUTIVE
REASONABLY AND IN GOOD FAITH) WITH EXECUTIVE’S PERSONAL OR PROFESSIONAL
SCHEDULE.


(G)                                 THIS AGREEMENT MAY BE ASSIGNED BY THE
COMPANY WITHOUT THE EXECUTIVE’S CONSENT TO AN AFFILIATED ENTITY OF THE COMPANY,
INCLUDING ANY SURVIVOR ENTITY OR OTHER SUCCESSOR IN INTEREST, BUT NO SUCH
ASSIGNMENT SHALL RELIEVE THE COMPANY OF ITS FULL RESPONSIBILITIES HEREUNDER, OR
TO A SUCCESSOR IN INTEREST TO THE ASSETS AND BUSINESS OF THE COMPANY.  THE
EXECUTIVE MAY NOT ASSIGN HIS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
THE WRITTEN CONSENT OF THE COMPANY.  THIS

18


--------------------------------------------------------------------------------



 


AGREEMENT WILL BE BINDING UPON AND WILL INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL HEREOF, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


(I)                                     THIS AGREEMENT CONSTITUTES THE SOLE AND
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AS TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
UNDERSTANDINGS OF EVERY KIND AND NATURE BETWEEN THEM AS TO SUCH SUBJECT MATTER.


(J)                                     THIS AGREEMENT IS INTENDED FOR THE SOLE
AND EXCLUSIVE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED
ASSIGNS, AND NO OTHER PERSON OR ENTITY WILL HAVE ANY RIGHT TO RELY ON THIS
AGREEMENT OR TO CLAIM OR DERIVE ANY BENEFIT HEREFROM ABSENT THE EXPRESS WRITTEN
CONSENT OF THE PARTY TO BE CHARGED WITH SUCH RELIANCE OR BENEFIT.


(K)                                  IF ANY PROVISION OF THIS AGREEMENT IS HELD
INVALID OR UNENFORCEABLE, EITHER IN ITS ENTIRETY OR BY VIRTUE OF ITS SCOPE OR
APPLICATION TO GIVEN CIRCUMSTANCES, SUCH PROVISION WILL THEREUPON BE DEEMED
MODIFIED ONLY TO THE EXTENT NECESSARY TO RENDER SAME VALID, OR NOT APPLICABLE TO
GIVEN CIRCUMSTANCES, OR EXCISED FROM THIS AGREEMENT, AS THE SITUATION MAY
REQUIRE; AND THIS AGREEMENT WILL BE CONSTRUED AND ENFORCED AS IF SUCH PROVISION
HAD BEEN INCLUDED HEREIN AS SO MODIFIED IN SCOPE OR APPLICATION, OR HAD NOT BEEN
INCLUDED HEREIN, AS THE CASE MAY BE.


(L)                                     THE PROVISIONS OF SECTIONS 4, 5, 9, 11
AND 12 OF THIS AGREEMENT WILL SURVIVE THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
IN ACCORDANCE WITH THEIR TERMS.  THE PROVISIONS OF SECTIONS 4 AND 11 OF THIS
AGREEMENT WILL SURVIVE EXPIRATION OF THIS AGREEMENT AS A RESULT OF THE GIVING OF
A NOTICE OF NON-RENEWAL BY EITHER PARTY AND WILL CONTINUE TO APPLY IN ACCORDANCE
WITH THEIR TERMS UNLESS AND UNTIL THE PARTIES PROVIDE OTHERWISE IN A WRITTEN
AGREEMENT EXECUTED BY BOTH PARTIES.

19


--------------------------------------------------------------------------------



 

IN WITNESS THEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

GFI Group Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Executive

 

 

 

 

 

 

 

 

 

 

Name

 

20


--------------------------------------------------------------------------------


EXHIBIT A

Form of Release

THIS RELEASE (this “Release”) is made as of this __th  day of _________, 200_,
by and between [Name] (the “Company”), and [Name]  (“Executive”).

PRELIMINARY RECITALS

A.            Executive’s employment with the Company has terminated.

B.            [Executive and the Company are parties to an Employment Agreement,
dated as of ____________  (the “Agreement”)].

AGREEMENT

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.             Executive, intending to be legally bound, does hereby, on behalf
of himself and his agents, representatives, attorneys, assigns, heirs, executors
and administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, and
managers, and its and their respective successors and assigns, heirs, executors,
and administrators (collectively, the “Company Parties”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Executive or any of the Executive Parties ever had, now has, or hereafter may
have, by reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s initial dealings with the Company to the date of this Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive’s employment relationship with
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq. (“ADEA”), Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1966, 42 U.S.C.
§1981, the Civil Rights Act of 1991, Pub. L. No. 102-166, the Americans with
Disabilities Act,

21


--------------------------------------------------------------------------------


 

42 U.S.C. §12101 et seq., the Age Discrimination in Employment Act, as amended,
29 U.S.C. §621 et seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq.,
the National Labor Relations Act, 29 U.S.C. §151 et seq., and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, but not including such claims to
payments and other rights provided Executive under the Agreement.  This Release
is effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.  Except as specifically provided
herein, it is expressly understood and agreed that this Release shall operate as
a clear and unequivocal waiver by Executive of any claim for accrued or unpaid
wages, benefits or any other type of payment.

2.             Executive expressly waives all rights afforded by any statute
which limits the effect of a release with respect to unknown claims.  Executive
understands the significance of his release of unknown claims and his waiver of
statutory protection against a release of unknown claims.

3.             Executive agrees that he will not be entitled to or accept any
benefit from any claim or proceeding within the scope of this Release that is
filed or instigated by him or on his behalf with any agency, court or other
government entity.

4.             The parties agree and acknowledge that the Agreement, and the
settlement and termination of any asserted or unasserted claims against the
Company and the Company Parties pursuant to this Release, are not and shall not
be construed to be an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed by the Company or any of the Company
Parties to Executive.

5.             Executive certifies and acknowledges as follows:

(a)           That he has read the terms of this Release, and that he
understands its terms and effects, including the fact that he has agreed to
RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from any legal
action or other liability of any type related in any way to the matters released
pursuant to this Release other than as provided in the Agreement and in this
Release;

(b)           That he has signed this Release voluntarily and knowingly in
exchange for the consideration described herein, which he acknowledges is
adequate and satisfactory to him and which he acknowledges is in addition to any
other benefits to which he is otherwise entitled;

(c)           That he has been and is hereby advised in writing to consult with
an attorney prior to signing this Release;

(d)           That he does not waive rights or claims that may arise after the
date this Release is executed or those claims arising under the Agreement with
respect to payments and other rights due Executive on the date of, or during the
period following, the termination of his Employment;

22


--------------------------------------------------------------------------------


 

(e)           That the Company has provided him with adequate opportunity,
including a period of twenty-one (21) days from the initial receipt of this
Release and all other time periods required by applicable law, within which to
consider this Release (it being understood by Executive that Executive may
execute this Release less than 21 days from its receipt from the Company, but
agrees that such execution will represent his knowing waiver of such 21-day
consideration period), and he has been advised by the Company to consult with
counsel in respect thereof;

(f)            That he has seven (7) calendar days after signing this Release
within which to rescind, in a writing delivered to the Company, the portion of
this Release related to claims arising under ADEA or any other claim arising
under any other federal, state or local that requires extension of this
revocation right as a condition to the valid release and waiver of such claim;
and

(g)           That at no time prior to or contemporaneous with his execution of
this Release has he filed or caused or knowingly permitted the filing or
maintenance, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency or other tribunal, any charge, claim or
action of any kind, nature and character whatsoever (“Claim”), known or unknown,
suspected or unsuspected, which he may now have or has ever had against the
Company Parties which is based in whole or in part on any matter referred to in
Section 1 above; and, subject to the Company’s performance under this Release,
to the maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum.  Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim.  Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

6.             The Company (meaning, solely for this purpose, the Company’s
directors and executive officers and other individuals authorized to make
official communications on the Company’s behalf) will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional reputation. 
Similarly, Executive will not disparage any Company Party or otherwise take any
action which could reasonably be expected to adversely affect the personal or
professional reputation of any Company Party.

7.             Miscellaneous

(a)           This Release and the Agreement, and any other documents expressly
referenced therein, constitute the complete and entire agreement and
understanding of Executive and the Company with respect to the subject matter
hereof, and supersedes in its entirety any and all prior understandings,
commitments, obligations and/or agreements, whether written or oral, with
respect thereto; it being understood and agreed that this Release

23


--------------------------------------------------------------------------------


 

and including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Section 1 hereof.

(b)           The Company Parties are intended third-party beneficiaries of this
Release, and this Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Company Parties
hereunder.  Except and to the extent set forth in the preceding two sentences,
this Release is not intended for the benefit of any Person other than the
parties hereto, and no such other person or entity shall be deemed to be a third
party beneficiary hereof.  Without limiting the generality of the foregoing, it
is not the intention of the Company to establish any policy, procedure, course
of dealing or plan of general application for the benefit of or otherwise in
respect of any other employee, officer, director or stockholder, irrespective of
any similarity between any contract, agreement, commitment or understanding
between the Company and such other employee, officer, director or stockholder,
on the one hand, and any contract, agreement, commitment or understanding
between the Company and Executive, on the other hand, and irrespective of any
similarity in facts or circumstances involving such other employee, officer,
director or stockholder, on the one hand, and Executive, on the other hand.

(c)           The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall otherwise remain in full force and effect.

(d)           This Release may be executed in separate counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(e)           The obligations of each of the Company and Executive hereunder
shall be binding upon their respective successors and assigns.  The rights of
each of the Company and Executive and the rights of the Company Parties shall
inure to the benefit of, and be enforceable by, any of the Company’s,
Executive’s and the Company Parties’ respective successors and assigns.  The
Company may assign all rights and obligations of this Release to any successor
in interest to the assets of the Company.

(f)            No amendment to or waiver of this Release or any of its terms
shall be binding upon any party hereto unless consented to in writing by such
party.

(g)           ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

*   *   *   *   *

24


--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

[NAME]

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

READ CAREFULLY BEFORE SIGNING

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release.  I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

 

 

[Name]

 

 

Witness:

 

 

 

 

 

25


--------------------------------------------------------------------------------